Citation Nr: 1224348	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for depression not otherwise specified and impulse control disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran had verified active duty service from November 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case the Veteran has asserted he is entitled to a higher rating for his service-connected psychiatric disability.

The Veteran was afforded a VA examination in January 2009.  Upon review of the case file and VA outpatient treatment records, the examiner noted the Veteran had been followed by the Behavioral Health Outpatient Services Team (BHOST) at three-month intervals since approximately 2006.  The claims file currently only includes VA outpatient treatment records dated from September 2006 to December 2008 and a record dated in March 2009.  The Board emphasizes records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is necessary so that all outstanding records of ongoing VA treatment and/or evaluation can be obtained.  

During the January 2009 VA examination, the Veteran stated he applied for Social Security benefits from the Social Security Administration (SSA) after his back went out.  It is unclear whether the Veteran also claimed disability benefits based on his psychiatric disability; however, VA has a duty to assist in requesting these potentially relevant records.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

The Board also finds another VA examination would be helpful in making a determination in this case, because the Veteran's most recent VA examination was conducted in January 2009, more than 3 years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.  

2.  Obtain all outstanding VA outpatient records of evaluation and/or treatment for the Veteran's psychiatric disability.

3.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected mental health disability.  The claims folder must be made available to the examiner prior to the examination.  All symptoms associated with the service-connected mental health disability should be reported in detail.  

4.  After completing the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the mental health disability in light of all the evidence of record.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond before the case is returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



